Case 18-14935-ref           Doc 11    Filed 10/12/18 Entered 10/12/18 16:17:48              Desc Main
                                      Document      Page 1 of 6


MATTLEMAN, WEINROTH & MILLER
BY: ROBERT W. WILLIAMS
Attorney I.D. No. 315501
401 Route 70 East, Suite 100
Cherry Hill, NJ 08034
(856) 429-5507
Attorneys for M & T Bank
File no. 2900.98668

                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                   :       CHAPTER 7 PROCEEDING
                                         :
Beato Fermin-Castillo                    :       BANKRUPTCY NO. 18-14935-REF
Julia Fermin-Castillo                    :
                                         :      Hearing Date: November 8, 2018 @ 9:30am
                 Debtors.                        :


     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OF SECURED CREDITOR
                     FOR FAILURE TO MAKE PAYMENTS

         AND NOW, comes secured creditor, M & T Bank (“Movant”), by and through its counsel,

ROBERT W. WILLIAMS, Esquire, and hereby requests a termination of the Automatic Stay and Leave

to Foreclose its Mortgage on real property owned by the Debtors pursuant to section 362(d) of the U.S.

Bankruptcy Code.

         1. Movant is M & T Bank.

         2. Debtors Beato Fermin-Castillo and Julia Fermin-Castillo are the owners of the premises

located at 543 N 14th, Reading, Pennsylvania, 19604.

         3. Movant is the secured mortgagee creditor of the premises. A copy of the Note, Mortgage, and

Assignment of Mortgage into Movant is attached hereto as Exhibit “A.”

         4. Debtors filed this Chapter bankruptcy petition on July 26, 2018.

         5. The Debtors have defaulted under the Note and Mortgage held by Movant. The Debtors are

due for the October 1, 2016 through August 1, 2018 mortgage payments and has not made a payment

since the payment contractually due September 1, 2016.
Case 18-14935-ref          Doc 11      Filed 10/12/18 Entered 10/12/18 16:17:48                 Desc Main
                                       Document      Page 2 of 6


        6.        As of August 18, 2018, the Debtors owes approximately $148,812.43 on the Mortgage to

Movant. The following is a breakdown of the amounts due and owing under the Mortgage:

                   Principal                                                   $ 130,098.88
                   Interest from 9/1/2016 to 8/16/2018 at 4%                       8,164.11
                   Escrow Advances                                                 7,673.66
                   Foreclosure Fees/Costs                                          1,929.39
                   Late Charges                                                     440.20
                   Property Inspections                                             322.00
                   Recording Fees                                                   164.00
                   Prorata MIP                                                        20.19
                   TOTAL DUE AS OF 8/16/2018                                   $ 148,812.43

        Interest continues to accrue at a rate of $11.43 per diem.

        7. The total amount to cure the default under the Mortgage is $21,503.10. A breakdown of the

amount due to cure the default is as follows:

                  2 payments from
                  10/1/2016 to11/1/2016 @ $697.91          =      $1,395.82

                  1 payments from
                  12/1/2016 to 12/1/2016 @ $965.69         =      $965.69

                  20 payments from
                  1/1/2017 to 8/1/2018 @ $822.50           =      $16,450.00

                  Foreclosure Fees/Costs                   =      $1,929.39
                  Accrued Late Charges                     =      $ 440.20
                  Property Inspections                     =      $ 322.00
                  Bankruptcy Fees/Costs                    =      $ 0.00

                                  TOTAL                    =      $21,503.10

        8. In Schedule A to the Debtors’s Chapter 7 Petition, the Debtors lists the value of the subject

property at $73,569.00. The Debtors’s Statement of Intention reflects an intent to surrender the Property.

Clearly, the Debtors has no equity in the subject property, and it is not necessary for an effective

reorganization.
Case 18-14935-ref           Doc 11      Filed 10/12/18 Entered 10/12/18 16:17:48                Desc Main
                                        Document      Page 3 of 6


          9. Movant seeks to have the Automatic Stay terminated to permit Movant to complete

foreclosure on its mortgage.

          10. Movant is entitled to relief from the automatic stay under section 362(d) of the U.S.

Bankruptcy Code because of the foregoing default over a nearly seven (7) year period and because

adequate protection of the interest of Movant is lacking.

          11. If Movant is not permitted to foreclose on its mortgage on said premises, it will suffer

irreparable injury, loss and damage.

          12. Movant has cause to have relief from the Automatic Stay effective immediately and such

relief should not be subject to the fourteen (14) day period set forth in Bankruptcy Rule 4001 (a)(3), as

Movant will incur substantial additional costs and expenses by the imposition of said fourteen (14) day

period.

          WHEREFORE, Movant respectfully requests this Court enter an Order Modifying the Automatic

Stay under section 362 of the Bankruptcy Code with respect to the mortgaged premises so as to permit

Movant to foreclose on its mortgage and allow Movant or any other purchaser at Sheriff’s Sale to take

legal action for enforcement of its right to possession of said premises. Movant also respectfully requests

attorney’s fees and costs associated with the filing of this Motion.

          Movant also requests that the court order entered pursuant to the instant Motion provide that all

communications sent by Movant in connection with proceeding against the property including, but not

limited to, notices required by state law and communications to offer and provide information with regard

potential loss mitigation options pursuant to applicable non-bankruptcy law, including loan modifications,

deeds in lieu of foreclosure, short sales and/or any other potential loan workouts or loss mitigation

agreements, be sent directly to Debtors.

                                                   Respectfully Submitted,


Dated: October 12, 2018                                  /s/ Robert W. Williams
                                                   ROBERT W. WILLIAMS, ESQUIRE
                                                   Attorney I.D. No. 311874
                                                   For the Firm
Case 18-14935-ref         Doc 11       Filed 10/12/18 Entered 10/12/18 16:17:48                 Desc Main
                                       Document      Page 4 of 6


                       THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
============================================================================
IN RE:                           :    CHAPTER 7 PROCEEDING
                                 :
Beato Fermin-Castillo            :    BANKRUPTCY NO. 18-14935-REF
Julia Fermin-Castillo            :
                                 :   Hearing Date: November 8, 2018 @ 9:30am
              Debtors.                :
                                      :
============================================================================
=
                ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

        Upon the Motion of M & T Bank, by and through its attorney, ROBERT W. WILLIAMS, Esquire,

under Bankruptcy Code section 362 for relief from the automatic stay as to certain property as hereinafter

set forth, and for good cause shown, it is

        On this                  day of                  , 2018

        ORDERED, DECREED, AND ADJUDGED that the automatic stay is hereby vacated to permit

Movant, M & T Bank, its successors and assigns, to foreclose on its mortgage and allow the purchaser of

said premises at Sheriff’s Sale (or purchaser’s assignee) to take any legal action for the enforcement of its

right to possession of the real property commonly known as 534N 14th Street, Reading, PA 19604.

        It is further ORDERED that all communications sent by Movant, M & T Bank, in connection with

proceeding against the real property including, but not limited to, notices required by state law and

communications to offer and provide information with regard potential loss mitigation options pursuant to

applicable non-bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or

any other potential loan workouts or loss mitigation agreements, be sent directly to the Debtors.

        The relief granted by this Order shall survive the conversion of this bankruptcy case to a case under

any other Chapter of the Bankruptcy Code.
Case 18-14935-ref         Doc 11      Filed 10/12/18 Entered 10/12/18 16:17:48                 Desc Main
                                      Document      Page 5 of 6


        The relief granted by this Order shall be effective immediately and shall not be subject to the

fourteen (14) day period set forth in Bankruptcy Rule 4001(a)(3).



                                                          BY THE COURT:


                                                          _______________________________
                                                          The Honorable Richard E. Fehling
                                                          United States Bankruptcy Court


cc:     Robert W. Williams, Esquire (via ECF notification)
        Robert H. Holder, Trustee (via ECF notification)
        Shawn J. Lau, Esquire (via ECF notification)
        Beato Fermin-Castillo
        440 N 13th Street
        Reading, PA 19604
        Julia Fermin-Castillo
        440 N 13th Street
        Reading, PA 19604
Case 18-14935-ref          Doc 11    Filed 10/12/18 Entered 10/12/18 16:17:48             Desc Main
                                     Document      Page 6 of 6


MATTLEMAN, WEINROTH & MILLER
BY: ROBERT W. WILLIAMS
Attorney I.D. No. 315501
401 Route 70 East, Suite 100
Cherry Hill, NJ 08034
(856) 429-5507
Attorneys for M & T Bank
File no. 2900.98668

                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                 :       CHAPTER 7 PROCEEDING
                                       :
Beato Fermin-Castillo                  :       BANKRUPTCY NO. 18-14935-REF
Julia Fermin-Castillo                  :
                                       :      Hearing Date: November 8, 2018 @ 9:30am
                Debtors.                       :



                                    CERTIFICATION OF SERVICE

         I, ROBERT W. WILLIAMS, Esquire, counsel for M & T Bank, hereby certify that a copy of the

foregoing Motion for Relief from the Automatic Stay, Notice of Motion, Response Deadline and Hearing

Date, and supporting documentation was served upon the following parties via the method set forth below

this 12th day of October, 2018:

 Debtors:                                             Ch. 7 Trustee:
 Beato Fermin-Castillo                                Robert H. Holber
 440 N 13th Street                                    Robert H. Holber PC
 Reading, PA 19604                                    41 East Front Street
                                                      Media, PA 19063
 Julia Fermin-Castillo                                Via ECF Notification
 440 N 13th Street
 Reading, PA 19604
 Via U.S. First Class Mail

 Shawn J. Lau
 Lau & Associates
 4228 St. Lawrence Avenue
 Reading, PA 19606
 Via U.S. First Class Mail

                                               MATTLEMAN, WEINROTH & MILLER


Dated: October 12, 2018                                        BY: /s/ Robert W. Williams
                                                               Robert W. Williams, Esquire
                                                               Counsel for M & T Bank
